PER CURIAM.*
The Federal Public Defender appointed to represent Oscar Ramirez-Mendoza (Ramirez) has moved for leave to withdraw from this direct appeal and has filed a brief as required by Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Ramirez has received a copy of counsel’s motion and brief but has not filed a response. Our independent review of the brief and the record disclose no non-frivolous issue in this appeal. Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.